Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this "Agreement") is dated as of
August 16, 2017, by and between TONY CHUNG ("Executive"), and LIQUIDMETAL
TECHNOLOGIES, INC., a Delaware corporation (the "Company"). The Company and
Executive are hereinafter collectively referred to as the “parties.” Provided
the Executive has not revoked this Agreement, it is effective the eighth day
after Executive signs it (the “Effective Date”).

 

RECITALS

 

A.           Executive is employed by the Company as the Company’s Chief
Financial Officer.

 

B.           Executive and the Company desire to hereby provide for the mutual
separation of Executive from the Company and the terms and conditions relating
thereto.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, do hereby agree
as follows:

 

TERMS

 

 

1.           Recitals; Certain Definitions. The Recitals are true and correct
and are incorporated into this Agreement.

 

2.         Termination of Employment. Company hereby accepts Executive’s
resignation from employment with the Company as of, and the Company and
Executive hereby agree that Executive’s employment with the Company will
terminate as of, the close of business on August 16, 2017 (the “Termination
Date”). The Company and Executive hereby agree that Executive’s employment is
terminated effective as of the Termination Date, and Executive hereby resigns,
effective as of the date hereof from all corporate offices, directorships, and
other positions Executive holds with Company and any subsidiary or affiliate of
the Company, including without limitation Executive’s position as Chief
Financial Officer and Secretary of Company.

 

3.         Purpose of this Agreement. This Agreement sets forth the terms and
conditions regarding the termination of Executive’s employment with the Company.
Furthermore, Executive recognizes and agrees that this Agreement sets forth all
consideration and/or compensation to which Executive is entitled in connection
with Executive’s employment with the Company and the termination thereof, and
that, except as specifically set forth herein, Executive has no right to any
further compensation and/or consideration from the Company. Executive
acknowledges that some or all of the consideration paid pursuant to this
Agreement is more than Executive would otherwise be legally entitled to receive
and that such consideration is adequate consideration for the agreements and
covenants contained herein.

 

4.          Consideration. Provided that Executive signs this Agreement and does
not revoke it, the Company agrees to make the following payments to Executive
pursuant to the terms and conditions set forth below, and Executive will be
entitled to no other payments or benefits:

 

 

--------------------------------------------------------------------------------

 

 

a.     Executive shall receive any accrued but unpaid salary on the next regular
payroll date during which the accrued salary would otherwise be payable, net of
required tax and other withholdings. Executive shall be entitled to the amount
set forth in the preceding sentence whether or not he revokes this Agreement.

 

b.     Executive shall continue to receive his base salary, as in effect
immediately prior to the Termination Date, for a period of twelve (12) months
following the Termination Date (the “Severance Period”), payable in accordance
with the Company’s regular payroll schedule and subject to normal tax and other
withholdings; provided, however, that the Company will have the right to
terminate such payments in the event that Executive materially breaches this
Agreement or the Executive Obligation Agreement (as defined below).

 

c.     If Executive timely elects continuation coverage under COBRA, the Company
will reimburse him (subject to applicable tax withholdings) on a monthly basis
for premium costs for such continued coverage over the Severance Period,
provided that the aggregate amount of such reimbursement shall not exceed
$13,478.04; provided, however, that the Company will have the right to terminate
such reimbursement payment in the event that Executive materially breaches this
Agreement or the Executive Obligation Agreement. Executive understands that the
reimbursement provided pursuant to this paragraph will be subject to applicable
tax withholdings and will be provided only upon proof of coverage under COBRA.

 

5.         Outstanding Equity Awards; Change of Control Agreement. Executive
currently holds stock option awards issued to Executive under the 2012 Equity
Incentive Plan and 2015 Equity Incentive Plan of the Company (the “Equity
Plans”). The Executive acknowledges that, as a result of the termination of
Executive’s employment, Executive’s outstanding stock options will terminate in
accordance with the termination provisions of the applicable option award
agreements and the Plans; provided, however, that (A) the vesting of any stock
option award held by Executive on the Termination Date that is not completely
vested as of the Termination Date shall immediately be accelerated as of the
Termination Date so that such award becomes vested for that number of shares as
to which it would be vested in the ordinary course if Executive’s employment
were to continue for ninety (90) days following the Termination Date, and (B)
the period of time during which Executive shall be entitled to exercise any
stock option that has vested on or before the Termination Date shall continue
through the earliest to occur of (i) the first anniversary of the Termination
Date and (ii) the date on which the stock option would otherwise expire and
terminate in accordance with its terms if Executive’s employment would have
continued through such date (such earlier date, the “Option Termination Date”).
For purposes of clarification, in the event that Executive is elected or engaged
as a director or non-employee consultant of the Company on or after the
Termination Date, Section 18(a)(iii) of the Plans shall be disregarded in
determining the Option Termination Date, and accordingly such election or
engagement as a director or non-employee consultant shall not operate to extend
the Option Termination Date. In addition to the foregoing, the Executive and
Company agree that the Change of Control Agreement, dated September 13, 2013 and
as amended on February 4, 2016 and March 10, 2016, between the Company and
Executive is terminated immediately prior to the Termination Date, and neither
the Company nor Executive have any further obligations or rights thereunder, and
no payments or other consideration will become due thereunder to Executive
thereunder, and the termination of Executive’s employment will not constitute a
“Qualified Termination” thereunder.

 

2

--------------------------------------------------------------------------------

 

 

6.          Survival of Certain Obligations. Notwithstanding the termination of
Executive’s employment, Executive agrees and acknowledges that Confidentiality,
Non-Solicitation, and Invention Assignment Agreement, dated January 2, 2017,
signed by Executive in favor of the Company (the “Executive Obligation
Agreement”) shall continue to remain in full force in effect at all times
hereafter and after the Termination Date in accordance with and subject to the
terms and provisions of such agreement. Executive’s obligations and Company’s
rights under the Executive Obligation Agreement will be unaffected by the
provisions of this Agreement.

 

7.            Other Obligations.

 

a.     Executive agrees that Executive will not make any oral or written
statements or communications that disparage the Company or its subsidiaries or
their respective officers, directors, employees, attorneys and agents, or that
otherwise impugn or are reasonably likely to impugn the reputation of the
Company or its subsidiaries or their respective officers, directors, employees,
attorneys and agents and which statement(s) has a tendency to harm any of their
reputations by lowering such reputations in the estimation of the community or
deterring others from associating or dealing with them, unless required by law.
This includes but is not limited to statements in print, broadcast, electronic
or social media of any kind.

 

b.     In exchange for the Company’s obligations hereunder (including the
payments in Section 4 hereof) and for no additional consideration, during the
ninety (90) days following the Termination Date, Executive will, upon request by
the Company, be available by telephone or email during normal business hours
upon reasonable advance notice to answer questions and provide information about
matters that relate to matters that were within the purview of Executive’s
duties and employment with the Company. Executive will not be required to expend
more than ten (10) hours per calendar week on such phone calls.

 

8.          No Claim for Additional Compensation or Injury. Executive agrees
that Executive has been paid all amounts owed to Executive under the Fair Labor
Standards Act (“FLSA”), that Executive has received all FMLA leave to which
Executive is entitled and that none of Executive’s rights under the FLSA and
FMLA have been violated. Executive also represents that Executive is not aware
of any conduct that Executive believes would constitute fraud, any accounting or
financial improprieties, or any conduct that would be unlawful under
Sarbanes-Oxley, Dodd-Frank, or any other similar statute or Company policy.
Executive agrees that Executive has not suffered any on the job injury for which
Executive has not already filed a claim.

 

3

--------------------------------------------------------------------------------

 

 

9.           Release and Waiver of Claims. In exchange for the Company’s
execution of this Agreement and Executive’s receipt of the consideration set
forth in Section 4(b) and 4(c) hereof, Executive agrees to and hereby does
release and discharge the Company and its subsidiaries and affiliated companies,
and their respective owners, agents, employees, directors, officers and all
their predecessors, successors and assigns (the “Released Parties”), from any
and all claims, causes of action, damages, demands and recoveries of any kind,
whether known or unknown, which Executive has, ever has had, or ever in the
future may have and which are based on acts or omissions occurring up to and
including the date on which Executive executes this Agreement, including,
without limitation, any and all claims, causes of action, damages, demands and
recoveries arising out of or relating to Executive’s employment with the Company
and the termination thereof; provided that Executive does not waive any
nonwaivable claims for whistleblowing, unemployment compensation or workers’
compensation benefits, if applicable. Included within the release set forth in
the preceding sentence, without limiting its scope, are claims arising under
Title VII of the Civil Rights Act of 1964, as amended, the Family Medical Leave
Act of 1993, as amended (“FMLA”), or the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), or the Worker Adjustment and Retraining Notification
Act of 1989, as amended, or the Executive Retirement Income Security Act, or the
Americans with Disabilities Act, as amended, Sarbanes-Oxley, Dodd-Frank and any
waivable laws governing whistle-blowing or retaliation, or any other federal,
state or local civil rights or employment law and/or contract or tort law. This
release also covers and includes claims for breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages, and any claim for attorney’s fees,
costs, disbursements and/or the like. Executive understands that this Agreement
releases all claims based on facts or omissions occurring on or before the date
of this Agreement, even if Executive does not, at the time Executive signs this
Agreement, have knowledge of those facts or omissions.

 

Executive waives all the benefits and rights granted by California Civil Code
section 1542, and any other applicable similar state laws, which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time executing the release, which,
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

10.         Challenge to Enforceability. Executive agrees not to challenge the
enforceability of any provision of this Agreement in any court of competent
jurisdiction or arbitration, except as to validity under the ADEA. Executive
undrstands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Executive’s right to receive an award for
information provided to any Government Agencies. Nothing in this Agreement shall
prevent Executive’s participation in any legal proceedings against the Company
or any Released Party in compliance with a summons that requires such
participation, or Executive’s initiation of or participation in administrative
proceedings or investigations of the EEOC or other governmental agencies;
provided, however, that this Agreement shall prevent Executive from receiving
any monetary or financial damages or recoveries from the Company or any Released
Party or reinstatement with the Company in connection with any such proceedings
or investigations which is not based on recovering or receiving an award paid by
a Government Agency. Executive represents that Executive has not filed or
asserted any claims whatsoever against the Company or any Released Party.
Executive is not aware of any conduct by the Company or any Released Party that
may violate any federal, state or local law, rule or regulation.

 

4

--------------------------------------------------------------------------------

 

 

11.          Defend Trade Secrets Act Disclaimer.

 

a.     Nothing in this Agreement is intended to discourage or restrict Executive
from reporting any theft of trade secrets pursuant to the Defend Trade Secrets
Act of 2016 (the “DTSA”) or other applicable state or federal law.  The DTSA
prohibits retaliation against an employee because of whistleblower activity in
connection with the disclosure of trade secrets, so long as any such disclosure
is made either (i) in confidence to an attorney or a federal, state, or local
government official and solely to report or investigate a suspected violation of
the law, or (ii) under seal in a complaint or other document filed in a lawsuit
or other proceeding.

 

b.     If Executive believes that any employee or any third party has
misappropriated or improperly used or disclosed trade secrets or Confidential
Information, Executive should report such activity to the Company’s Chief
Financial Officer. This Agreement is in addition to and not in lieu of any
obligations to protect the Company’s trade secrets and Confidential Information
which otherwise exist. Nothing in this Agreement shall limit, curtail or
diminish the Company’s statutory rights under the DTSA, any applicable state law
regarding trade secrets or common law.

 

12.          Governing Law; Venue. This Agreement shall be subject to and
governed by the laws of the State of California, without giving effect to the
principles of conflicts of law under California law that would require or permit
the application of the laws of a jurisdiction other than the State of California
and irrespective of the fact that the parties now or at any time may be
residents of or engage in activities in a different state. Executive agrees that
in the event of any dispute or claim arising under this Agreement, jurisdiction
and venue shall be vested and proper, and Executive hereby consents to the
jurisdiction of any court sitting in Orange County, California, including the
United States District Court for the Central District of California.

 

13.          Legal Fees. In the event of any controversy arising under or
relating to the interpretation or implementation of this Agreement, or the
breach thereof, the prevailing party will be entitled to attorneys’ fees and
costs for any trial and appellate proceedings.

 

14.         Entire Agreement. This Agreement incorporates the entire
understanding among the parties with respect to the subject matter hereof. In
reaching the agreements in this Agreement, neither party has relied upon any
representation or promise, oral or written, except those set forth herein. This
Agreement has been duly authorized by the parties, and duly executed on behalf
of each party by the duly authorized officers or principals and in the manner
required by all laws and regulations applicable to each such entity.

 

15.          Counterpart Signatures. This Agreement may be executed in one or
more counterparts, and by the parties in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. The parties further agree that
facsimile signatures or signatures scanned into .pdf (or similar) format and
sent by e-mail shall be deemed original signatures.

 

5

--------------------------------------------------------------------------------

 

 

16.         Assignment. This Agreement shall be binding upon and inure solely to
the benefit of each party identified herein, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement. The Company may assign this Agreement to any successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to the
business and/or assets of the Company.

 

17.         Confidentiality. So long as no party to this Agreement has a
reasonable basis to believe that another party to this Agreement is violating or
preparing to violate the terms of this Agreement, except as required by any
governmental or quasi-governmental entity (including but not limited to required
filings with the Securities and Exchange Commission), the parties agree that
this Agreement, its terms and provisions and all correspondence and discussions
related to this Agreement, shall be kept privileged and strictly confidential by
each party from the date hereof into the future; provided, however, (a)
Executive may disclose this information to her immediate family, tax advisors
and accountants and (b) the Company shall be permitted to advise any party it
believes to be a prospective employer of Executive as to the dates of
Executive’s employment with the Company and Executive’s last position held with
the Company, in accordance with Company policy.

 

18.          Severability. In the event any provision of this Agreement shall be
held invalid or unenforceable, it shall be deemed modified, only to the extent
necessary to make it lawful. To effect such modification, the said provision
shall be deemed deleted, added to and/or rewritten, whichever shall most fully
preserve the intentions of the parties as originally expressed herein.

 

19.         Voluntary Execution. Executive represents that Executive has read
this Agreement in its entirety and that Executive has had the opportunity to
consult with legal counsel prior to signing this Agreement, and that Executive
is fully aware of its contents and of its legal effect. Executive signs this
Agreement of Executive's own free will and act, without any legal reservations,
duress, coercion or undue influence, and it is Executive's intention that
Executive be legally bound hereby.

 

20.          Period to Consider and Revoke. Executive acknowledges that
Executive was offered the opportunity to consider this Agreement for a period of
twenty-one (21) days from the time Executive received it on August 11, 2017, and
is hereby advised to review it with an attorney of Executive's choice. This
Agreement does not become effective until seven (7) days after the date
Executive signs this Agreement and provides the Company with an original
thereof. Executive can revoke the Agreement at any time during that seven-day
period (the “Revocation Period”).

 

6

--------------------------------------------------------------------------------

 

 

21.         Acceptance and/or Revocation. IMPORTANT NOTICE TO EXECUTIVE: You may
accept this Agreement by signing it and returning it to the Company. You may
exercise your right to revoke your decision to sign this Agreement by sending a
written notice of revocation to the individual and address specified below by no
later than the last day of the Revocation Period:

 

Liquidmetal Technologies, Inc.
Attention: Chief Executive Officer
20321 Valencia Circle

Lake Forest, CA 92630

 

If you exercise your right to revoke, your termination of employment shall be
deemed to be a voluntary resignation, in which case Executive will be entitled
to only his accrued and unpaid salary through the Termination Date.

 

[The next page is the signature page]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Separation Agreement and
General Release as of the date first written above.

 

COMPANY:

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

By:   /s/ Bruce K. Bromage                      

 

Name: Bruce K. Bromage

 

Title: Executive Vice President

 

 

 

EXECUTIVE:                                                   

 

TONY CHUNG

 

 

/s/ Tony Chung                                                                 
       

Tony Chung, individually                               

 

Date of Signature: August 16, 2017

 

 

8